Bloodworm, J.
The Reliance Fertilizer Company sued C. W. Eunice. Pending the suit a garnishment was obtained by the plaintiff and summons served on the Blackshear Bank on February 25, 1919, and on the next day judgment was obtained on the original suit. On March 10, 1919, the bank answered the summons of garnishment, admitting indebtedness to the defendant, C. W. Eunice, in the sum of $650. On March 11, 1919, G. B. Eunice, filed in the court a motion in which he alleged that he held fi. fas. against C. W. Eunice which were prior liens to that of the fertilizer company, and prayed that “the funds in the hands of the garnishee be directed by the court to be paid to the petitioner on his judgments, according to the law as made and provided in such cases.” On the same day he served notice on the bank above named that he claimed “any and all funds held up in its possession” under the garnishment proceedings in favor of the Reliance Fertilizer Company against C. W. Eunice. He also served notice upon the sheriff that He Had fi. fas. which constituted a prior lien on the said fund, and placed said fi. fas. in the hands of the sheriff. *780On March 17, 1919, the court rendered judgment against the bank in favor of the fertilizer company, and execution issued on this judgment. The bank paid to the attorney for the fertilizer company the amount which it answered it was indebted to C. W. Eunice, and took up the execution issued on the judgment against the bank, and also took a receipt showing settlement of the judgment. On June 18, 1919, the motion to distribute funds was called for a hearing. The record shows that on this alleged motion no order of any kind was ever entered by the court; there was no order making any one a party to the proceedings, and no one was served or acknowledged service thereof. On the hearing of the motion the movant introduced certain evidence. The bill of exceptions recites that "the defendants nor either of them introduced any evidence, but counsel for Eeliance Fertilizer Company took the position that there were no parties defendant before the court or proceedings to authorize a judgment distributing funds. After argument of counsel the court rendered judgment in said case, refusing and denying the motion to distribute, holding that there was no motion before the court sufficient to subject the fund claimed to distribution.” G. B. Eunice excepted to this ruling and brought the case to this court for review, naming the Blackshear Bank, J. W. Eoberson, sheriff, and the Eeliance Fertilizer Company as defendants in error.
The ruling complained of was' right.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.